Citation Nr: 1544388	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-11 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for myofascial pain syndrome of the cervical and thoracic spine.   

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977, with subsequent service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Although the Veteran initially characterized his psychiatric claim as one for service connection for PTSD and appealed that issue, medical evidence of record also reflects other diagnosed psychiatric disorders.  Accordingly, the Board has recharacterized the claim for a psychiatric disorder as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's myofascial pain syndrome of the cervical and thoracic spine is related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for myofascial pain syndrome of the cervical and thoracic spine are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Here, the Veteran has met the first and second elements of service connection on a direct basis.  The evidence reflects that he has a current diagnosis of myofascial pain syndrome of the cervical and thoracic spine.  See VA examination report dated April 2010.  There is also evidence that the Veteran sustained an in-service neck injury and was treated for thoracic and cervical spine fractures.  See, e.g., service treatment record (STR) dated October 1975, separation examination report dated June 1977, and Reserve STR dated October 1989.  At issue is the third element - whether there is a relationship between his current myofascial pain syndrome of the cervical and thoracic spine and his active duty service.

In this regard, an April 2010 VA examiner stated that the Veteran's myofascial pain syndrome etiology could not be determined without resorting to speculation.  A speculative medical opinion such as this provides neither positive nor negative support for the Veteran's claim and is afforded no probative value.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir. 2009). 

Against the claim is a June 2010 VA addendum opinion, in which a VA physician opined that the Veteran's myofascial pain syndrome of the cervical and thoracic spine is less likely as not due to service.  The VA physician reasoned that the STRs reflect that the Veteran was treated for neck pain during service; however, he reported that he was in an automobile accident prior to his military service.  Furthermore, the physician stated that STRs conflict as to whether the Veteran sustained a thoracic fracture.  The VA examiner concluded that there is no supporting evidence to confirm a thoracic fracture in the STRs.

In favor of the Veteran's claim is an April 2014 private opinion from J. O'Neal, D.C., a chiropractor who has been treating the Veteran since May 2000.  He opined that the Veteran's myofascial pain syndrome of the neck and upper back is related to his in-service neck injury, and based his positive nexus opinion on the Veteran's military history, subjective complaints, and objective findings of permanent cervical and upper thoracic spine residuals, emphasizing that the Veteran has had complaints and symptoms of cervical and thoracic pain since his in-service spinal trauma.

The Board finds that the medical nexus evidence is at least in equipoise, and, as such, the benefit of the doubt is resolved in the Veteran's favor.  The benefit sought on appeal is therefore granted.


ORDER

Service connection for myofascial pain syndrome of the cervical and thoracic spine is granted.  


REMAND

In a January 2010 statement, the Veteran asserted several in-service PTSD stressors.  In February 2014, the RO notified the Veteran that his stressors were too vague for verification purposes.  However, as the Veteran has reported the death of his squad leader and platoon sergeant, M.O., in Baghdad, and another incident concerning a thwarted personal attack by five men that he memorialized during service in a report.  Moreover, during a May 2010 VA psychiatric visit, the Veteran alleged an in-service PTSD stressor not previously reported in his January 2010 statement.  Specifically, the Veteran described that during his military service in 1974, before the holidays, his three roommates tied him down and threatened to kill the Veteran with a knife.  Also at that the time, the VA physician diagnosed PTSD and stated that the Veteran "tests [positive for] PTSD from military incident 35 years ago."  
The record also reflects that the Veteran has been diagnosed with psychiatric disorders other than PTSD, to include depressed mood secondary to alcohol abuse in remission, depressive disorder not otherwise specified (NOS), and anxiety disorder NOS.  

The Board finds that a remand necessary.  First, the RO should attempt to verify the circumstances surrounding the threatened attack of the Veteran's three roommates during his military service, as well as the two other stressors noted above, and secure his service personnel records.  Additionally, the Veteran should be furnished an appropriate development letter for PTSD based on personal assault.  Third, a VA examination is necessary to clarify the existence and etiology of all psychiatric disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Fourth, in a January 2014 VA treatment record, the Veteran reported that his private physician, Dr. Prathikanti, diagnosed him with PTSD in May 2010 and related it to the Veteran's military service.  However, such treatment record has not been associated with the claims file.  On remand, this identified record, as well as complete records from any other pertinent private records identified by the Veteran, should be obtained.  Finally, any outstanding VA medical records should also be secured.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a development letter on establishing service connection for PTSD based on personal assault.

2.  Obtain the Veteran's complete service personnel records.

3.  After obtaining any additional necessary details from the Veteran, attempt to verify the Veteran's alleged stressors of: (1) a threatened attack from three roommates before the holidays in 1974; (2) a thwarted personal attack by five men that he memorialized during service in a report; and (3) the death of his squad leader and platoon sergeant, M.O., in Baghdad. 

4.  With any necessary assistance from the Veteran, obtain complete records of treatment from Dr. Prathikanti (see VA treatment record dated January 2014) as well as any outstanding records of private treatment for the Veteran's psychiatric disability, to include PTSD.   

5.  Obtain VA outpatient records dated since February 2014. 

6.  Then schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability, to include PTSD.  The claims folder, to include any relevant electronic records, must be available for review.

The examiner is requested to identify any Axis I disorders pursuant to DSM-IV (please note the DSM-5 does not apply to a case such as this one, which was certified to the Board prior to August 4, 2014).  If the Veteran has met the criteria for a diagnosis of PTSD, the examiner is requested to identify the in-service stressor(s) that support the diagnosis.  The examiner should consider the May 2011 VA psychiatric treatment record in addressing whether the Veteran has met the criteria for a diagnosis of PTSD, and if PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria.

As to any acquired psychiatric disability other than PTSD diagnosed, to include depressed mood secondary to alcohol abuse in remission, depressive disorder NOS, and anxiety disorder NOS, the examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability is related to active military service or events therein.  If the examiner finds PTSD related to military service, the examiner should also opine as to whether any other diagnosed acquired psychiatric disability present is at least as likely as not (a) proximately due to or (b) aggravated by PTSD.  

The examiner should provide a complete rationale for any opinion given.

6.  Thereafter, readjudicate the issue on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

Department of Veterans Affairs


